SENTENCIA
Desde aproximadamente las 6:00 de la mañana del día 4 de diciembre de 1984, la joven de catorce (14) años de edad Luz Zenaida Hernández López(1) tenía síntomas de náuseas, vómitos, fiebre y dolor abdominal. Al mediodía sus padres, Juan José Hernández Rivera y Haydeé López *902Colón,(2) decidieron llevar a su hija al Centro de Salud de Bayamón para que fuera examinada y recibiera la atención médica necesaria para aliviarle sus padecimientos.
Según refleja el récord médico de la referida institución hospitalaria, Luz Zenaida fue atendida a las 12:32 de la tarde por la Dra. Vilma Pagán. Surge del récord que la joven acudió a la sala de emergencia del hospital por dolor abdominal y vómitos que comenzaron en la mañana; que no tenía molestia antes de orinar; que hacía dos (2) meses le sucedió algo parecido antes de comenzar la menstrua-ción y que su último período menstrual fue el 4 de noviem-bre de 1984. Los signos vitales en dicha hoja hacen constar una lectura de la presión arterial de 110/90. Sin embargo, cabe aclarar que dicha lectura aparece tachada y que en-cima de ésta hay una lectura de 70/50, tomada en ambos brazos. El pulso consta como ochenta (80), la respiración veinte (20), la temperatura en 37°C y el peso de ciento cuatro (104) libras. A su vez, revela que sus pulmones es-taban claros y que estaba alerta, su corazón estaba rítmico y que no tenía soplo. Según los resultados del laboratorio, el CBC(3) salió normal, por lo tanto, el número de células rojas y blancas en la sangre eran normales. También surge del récord que en el laboratorio de ese día hay un urinálisis que indica ser igual o mayor de 1.030 de gravedad especí-fica en la orina; el hospital interpretó dicho hallazgo como *903normal. Según el testimonio del perito de la parte deman-dante, doctor Ramírez Vázquez, del récord no surge un diagnóstico diferencial(4) (E.N.R, pág. 2), como tampoco surge si se le dio algún tipo de tratamiento o medicamento. Tampoco aparece en esa hoja que se instruyera a los padres sobre cómo proceder con la paciente. Ese mismo día la joven fue dada de alta en condición estable.
Debido a que la menor al día siguiente, 5 de diciembre de 1984, continuaba con los mismos síntomas de vómitos y se sentía decaída, sus padres decidieron llevarla nueva-mente al Centro de Salud de Bayamón. Luz Zenaida fue atendida a las 3:30 de la tarde; siendo examinada, esta vez, por el Dr. Radamés Castellón. En el récord se hace constar que se trata de una paciente femenina de catorce (14) años que presenta náuseas y vómitos. Se anota presión arterial de 80/60, temperatura de 38°C y no se hace anotación al-guna en cuanto a pulso, respiración o peso. No aparece que se ordenaran laboratorios a la paciente. Se hace un diag-nóstico de síndrome viral agudo y no se hace constar un diagnóstico diferencial. Se le receta Fenergan de 50mg. y Anaprox(5) una (1) tableta cada seis (6) horas. Se indica una condición estable al momento de darla de alta a las 3:50 de la tarde, esto es, veinte minutos después de la hora de llegada.
En la madrugada del 6 de diciembre de 1984, como los síntomas continuaban, los padres de Luz Zenaida la lleva-ron, una vez más, al Centro de Salud de Bayamón. Se le llenó una nueva hoja de récord y fue atendida, en esta oca-sión, por el Dr. Manuel Morales, médico asistente, bajo la *904supervisión del Dr. Carlos Santiago Solano.(6) En el histo-rial se hace constar que había vomitado seis (6) veces en ese día y que llevaba tres (3) días con vómitos', se indica que se mareaba con frecuencia; se hace constar presión de 100/60, temperatura de 36.8°C, peso de ciento veintitrés (123) li-bras(7) y no se consigna nada en cuanto al pulso y a la respiración. Se señala, en adición, que la mucosa labial estaba reseca y que la paciente tenía cuatro (4) días de atraso en la. menstruación. Se hace constar un diagnóstico de deshidratación leve. Según la opinión de ambos peritos —de la parte demandante y la demandada— en esta oca-sión no se ordenó un laboratorio para conocer el balance electrolítico de la paciente.(8) E.N.P., págs. 10 y 41.
El Dr. Carlos Santiago Solano hospitalizó a la paciente y ordenó que se le administrasen: 500cc de Travert II en un período de cuatro (4) horas; a continuación 500cc de dex-trosa en agua al 5% en un período de seis (6) horas; y luego administrarle 500cc de solución salina normal al 0.9% en cinco (5) horas. No obstante, surge del récord que estos flui-dos se administraron en forma inversa; se comenzó por ad-*905ministrarle los 500cc de dextrosa en agua al 5% y nunca se administró el Travert II o la solución salina.
A eso de las 9:30 de la mañana del 6 de diciembre de 1984, la temperatura de la paciente era de 37°C, el pulso de 70 y la presión arterial de 140/80. Alrededor de las 10:50 de la mañana, la paciente comenzó a quejarse de dificultad respiratoria y se le ordenó una radiografía de pecho. Su madre la condujo al Departamento de Radiología y cuando le estaban haciendo el estudio, la paciente sufrió un mareo y se cayó al piso. Los peritos están de acuerdo que en ese momento desarrolló un paro cardiorespiratorio. Se le dio tratamiento de resucitación cardiopulmonar y la paciente fue referida al Hospital Regional de Bayamón, llegando al mismo alrededor de las 12:25 de la tarde, pero ya, aparen-temente, estaba muerta. Se le procedió a dar resucitación cardiopulmonar sin éxito y fue declarada muerta un tiempo más tarde.
Se efectuó una autopsia por la Dra. Yocasta Brugal que señala que la causa de la muerte fue una pancarditis.(9) A su vez, se señala que entre los hallazgos post mortem se encontró el cerebro con marcada palidez; el corazón infil-trado monocelular en epicardio,(10) miocardio(11) y endocar-dio;(12) los pulmones con congestión y edema(13) (moderado) *906y el estómago con gastritis(14).
En vista de lo ocurrido, los padres y hermanos de Luz Zenaida radicaron acción en daños y perjuicios contra el Municipio de Bayamón, el día 11 de julio de 1985, ante el Tribunal Superior de Puerto Rico, Sala de Bayamón. Ale-garon, en síntesis, haber sufrido daños(15) como consecuen-cia de la negligencia e impericia médica del Centro de Sa-lud de Bayamón, administrado por el Municipio de Bayamón. En específico, alegaron que el personal médico del Centro de Salud de Bayamón incurrió en mala práctica de la medicina al no haberle éste brindado a la niña el mejor tratamiento que su condición física requería y al no haber remitido a dicha paciente, con suficiente antelación, al Hospital Regional de Bayamón.
Luego del correspondiente descubrimiento de prueba, la vista en su fondo del caso se celebró durante los días 3 y 4 de noviembre de 1988. Luego de aquilatar la prueba, el tribunal de instancia dictó sentencia, el 15 de noviembre de 1989, a favor de los demandantes y en contra del Muni-cipio de Bayamón. En dicha sentencia condenó al Munici-pio de Bayamón a satisfacer, a cada uno de los padres de-mandantes, Juan José Hernández Rivera y Haydeé López Colón, la suma de sesenta y cinco mil dólares ($65,000) en resarcimiento por la pérdida de la esperanza razonable de alimentos y beneficios futuros y los sufrimientos y angus-*907tias mentales padecidos a consecuencia del fallecimiento de su hija Luz Zenaida. A su vez, condenó al Municipio de Bayamón a satisfacerle, a cada hermano demandante, Juan Hernández López y Josué Hernández López, la suma de cinco mil dólares ($5,000), como compensación razona-ble por el sufrimiento y las angustias mentales padecidas a consecuencia de la muerte de su hermana. Por otro lado, condenó al referido Municipio a satisfacer la suma de cinco mil dólares ($5,000) en concepto de honorarios de abogado, más intereses al tipo legal sobre la cuantía de la sentencia desde su fecha y las costas.
De esta sentencia, el demandado recurrente, Municipio de Bayamón, acudió en revisión ante este Tribunal, el día 18 de diciembre de 1989, imputándole al foro de instancia haber errado
... al considerar que la miocarditis desarrollada por la joven Luz Zenaida Hernández era una no fulminante y que la misma pudo ser superada con tratamiento de restablecimiento adecuado.
... al establecer que la causa eficiente de la muerte de la me-nor Luz Zenaida Hernández fue el alegado tratamiento inade-cuado por el personal médico del Municipio de Bayamón, a pe-sar que la prueba pericial incontrovertida estableció que para la condición de miocarditis y/o pancarditis viral aguda no existe tratamiento efectivo alguno y que el desenlace fatal es una pro-babilidad independiente del tratamiento médico recibido.
... al condenar al Municipio de Bayamón al pago de la suma de $5,000 por concepto de pago de honorarios de abogados, en contravención a las disposiciones de la Regla 44.3 de Procedi-miento Civil y el caso de Colondres Vélez vs. Bayrón Vélez, 144 DPR 822 (1983).
... al conceder compensación por pérdida de alimentos futuros no alegados y/o sobre los cuales no pasó evidencia ante el Tribunal de Instancia.
... al conceder compensación por sufrimientos y angustias mentales a un niño de cuatro años de edad. Solicitud de revi-sión, págs. 4-5.
El 25 de enero de 1990, y a los fines de evaluar el re-curso de revisión, instruimos a la parte demandada recu-rrente para “que en el término de sesenta (60) días elev[ara *908a] este Tribunal, debidamente certificada por el tribunal de instancia, la exposición narrativa de la prueba ...”. Resolu-ción de 25 de enero de 1990. Luego de varias prórrogas concedidas, se radicó ante nos la Exposición Narrativa de la Prueba el 14 de septiembre de 1990. Evaluada la misma, el 9 de noviembre de 1990 expedimos el auto de revisión radicado. Luego de haber comparecido las partes y estando en posición de resolver el caso de autos, procedemos a así hacerlo.
M
Nuestro derecho vigente exige que los hospitales ejer-zan el cuidado y las medidas previsoras que un hombre prudente y razonable desplegaría ante determinadas cir-cunstancias y que ofrezcan a sus pacientes la atención mé-dica que su condición requiera. Márquez Vega v. Martínez Rosado, 116 D.P.R. 397 (1985); Crespo v. H.R. Psychiatric Hosp., Inc., 114 D.P.R. 796, 800 (1983); López v. Hosp. Presbiteriano, Inc., 107 D.P.R. 197 (1978); Oliveros v. Abréu, 101 D.P.R. 209, 228 (1973); Hernández v. La Capital, 81 D.P.R. 1031, 1037-1038 (1960). “Para determinar cuál ha de ser esta atención, puede servir de índice la práctica ge-neralmente reconocida por la propia profesión médica.” Crespo v. H.R. Psychiatric Hosp., Inc., ante, pág. 800.
Las instituciones hospitalarias operan, y llevan a cabo su labor de servicio a sus pacientes, a través del personal médico, y paramédico, que labora en las mismas. En rela-ción con esta situación, en Núñez v. Cintrón, 115 D.P.R. 598, 613-614 (1984), expresamos:
En virtud del Art. 1803 del Código Civil —31 L.P.R.A. see. 5142— equivalente a la responsabilidad vicaria, el incumpli-miento de ese deber por el personal del hospital conlleva res-ponsabilidad extracontractual de la institución hospitalaria frente al perjudicado. Roses v. Juliá, 67 D.P.R. 518 (1947). Ese enfoque se impone con mayor énfasis en las Salas de Emergencia. “El concepto emergencia denota una combinación *909de circunstancias que necesariamente requieren un inmediato curso de acción o remedio. ... Conlleva acción rápida en evita-ción de la muerte del lesionado o grave complicación a su salud.” Márquez Alfonso v. F.S.E., 105 D.P.R. 322, 328 (1976).
A estos efectos, y conforme a la norma mínima de aten-ción médica vigente en nuestra jurisdicción, se espera que el médico ofrezca a su paciente aquella atención médica, cuidado, destrezas y protección que, a la luz de los moder-nos medios de comunicación y enseñanza y conforme al es-tado de conocimiento de las ciencias médicas, satisface las exigencias generalmente reconocidas por la propia profe-sión médica. Ramos, Escóbales v. García, González, 134 D.P.R. 969 (1993); Medina Santiago v. Vélez, 120 D.P.R. 380, 384 (1988); Ríos Ruiz v. Mark, 119 D.P.R. 816 (1987); Oliveros v. Abréu, ante; Brau, Los daños y perjuicios extra-contractuales en Puerto Rico, San Juan, Pubs. JTS, 1986, pág. 248.
En los casos de, alegada, impericia médica la parte de-mandante viene en la obligación de establecer, mediante preponderancia de la prueba, que el tratamiento médico ofrecido por el demandado, o la ausencia de proveer el tra-tamiento indicado y correcto, fue el factor que con mayor probabilidad ocasionó el daño sufrido por el paciente. Rodríguez Crespo v. Hernández, 121 D.P.R. 639, 650 (1988); Ríos Ruiz v. Mark, ante; Cruz v. Centro Médico de P.R., 113 D.P.R. 719, 744 (1983); Zambrana v. Hospital Santo Asilo de Damas, 109 D.P.R. 517, 521 (1980). Debe mantenerse presente, en adición, que la relación de causalidad, entre el daño y el acto negligente, no se establece a base de una mera especulación ó conjetura. Ramos, Escóbales v. García, González, ante, pág. 976.
La correcta solución del presente caso depende princi-palmente, como prácticamente todos los casos de impericia médica, de la apreciación y peso que se le brinde, por el foro judicial, al testimonio pericial que tuvieren a bien pre-sentar las partes. Es por ello que resulta pertinente reite-rar que constituye norma trillada que en relación con la *910apreciación de la prueba pericial, este Tribunal se encuen-tra en iguales condiciones que el tribunal de instancia y en libertad de adoptar su propio criterio. Como expresáramos, en Prieto v. Maryland Casualty Co., 98 D.P.R. 594, 623 (1970):
Consistentemente hemos resuelto que ningún tribunal está obligado a seguir indefectiblemente la opinión, juicio, conclu-sión o determinación de un perito o facultativo, sobre todo cuando está en conflicto con testimonios de otros peritos y que todo tribunal está en plena libertad de adoptar su criterio pro-pio en la apreciación o evaluación de la prueba pericial y hasta descartar la misma aunque resulte ser técnicamente correcta. (Énfasis suplido.(16)
Por último, conviene recordar que es norma reiterada en nuestra jurisprudencia que “[a]l cumplir con nuestra función revisora en casos de impericia médica, nuestra de-cisión debe estar fundada en la prueba vertida en el juicio por los peritos y la prueba documental. En ausencia de prueba no es nuestra función establecer a este nivel apela-tivo los elementos requeridos por el Art. 1802 del Código Civil, supra. De lo contrario, cedemos a la tentación de sustituir el criterio de los peritos médicos por el nuestro, según un estudio apelativo de la literatura disponible”. (Énfasis en el original.) Ríos Ruiz v. Mark, ante, págs. 821-822.
HH hH
Comenzamos nuestro análisis con el testimonio del Dr. José Rafael Ramírez Vázquez(17) quien testificó ante el tribunal de instancia como perito de la parte demandante. *911Conforme su testimonio, un paciente que padece de vómi-tos por varios días corre el peligro de deshidratarse. En el caso de Luz Zenaida, la deshidratación quedó demostrada por el resultado del urinálisis, el cual reveló una gravedad específica de 1.030, que está sobre el límite, debiendo in-terpretarse que su riñón había comenzado a compensar la pérdida de líquido. E.N.P., pág. 3. La deshidratación, según el testimonio de este perito, puede convertirse en un des-balance electrolítico que “puede resultar en desbalance fatal o en daño al paciente. Puede causar su muerte. Defini-tivamente la deshidratación es una de las causas más comunes de arritmias letales. Es la alcalósis metabólica o hipocalemia, porque se encuentra en la pérdida de volu-men por vómito. Hipocalemia es una baja dé potasio”. E.N.P., pág. 5. Según el testimonio del doctor Ramírez Váz-quez, para el día 5 de diciembre ya Luz Zenaida padecía de deshidratación leve y lo indicado era tratar la misma; no surge del récord evidencia de que así se hiciera. Dentro del tratamiento, era necesario establecer el balance electrolí-tico a través de un examen de laboratorio e hidratar a la paciente con líquido intravenoso que contenga sal y potasio.(18) E.N.P., pág. 7. De no hacerse esto, la hipocale-mia puede culminar en una taquicardia ventricular que frecuentemente cambia a fibrilación ventricular.(19) El doc*912tor Ramírez Vázquez declaró que, independientemente de que se supiese o no que la paciente tuviera una miocarditis o una pancarditis, él entendía que el tratamiento que se ofreció para corregir el desbalance electrolítico y el volumen intravascular fue deficiente. Esto contribuyó a una irritabi-lidad cardíaca y a una arritmia letal. E.N.R, pág. 20. De ahí que el doctor Ramírez concluye que la causa de la muerte fue la arritmia letal que se llama pericardio ventricular que desarrolló fibrilación ventricular. Él no niega que la paciente tuviese pancarditis. En su opinión, la patóloga forense que realizó la autopsia no consideró estas otras cau-sas concurrentes con la muerte. Las mismas no aparecen del informe, pero según su criterio se revelan del expe-diente clínico. E.N.P., pág. 24.
La parte demandada presentó, como perito médico, al Dr. Germán Malaret.(20) Este declaró que la paciente desa-rrolló una miocarditis de carácter fulminante, causado por un virus incubado por la paciente para el que no existe tratamiento médico específico. E.N.P., pág. 39. Según dicho facultativo, lo único que se podía hacer en este tipo de caso era dar tratamiento de sostén al paciente con la esperanza de que el propio cuerpo humano se recuperara de la infección.(21) De acuerdo con el criterio médico del doctor Malaret, en esta condición es prácticamente imposible la recuperación y hay un alto grado de mortalidad. De acuerdo con su opinión, el paciente habría de fallecer de cualquier manera dada su condición aguda de miocarditis viral. E.N.R, pág. 40.
En la repregunta al doctor Malaret, éste aceptó que el cuadro de síntomas de la paciente el 4 de diciembre de 1984 era sugestivo de una ligera deshidratación. E.N.P., pág. 43. Coincide con el doctor Ramírez que en esa fecha debió haberse considerado, como un diagnóstico diferen-*913cial, la gastritis. En relación al día 5 de diciembre de 1984, éste acepta que de él haber sido el médico hubiera ordenado unos laboratorios y hubiese retenido a la paciente hasta saber el resultado de los laboratorios. También acepta que debieron haberse hecho unos laboratorios sobre electrolitos. E.N.P., pág. 43. Fue más allá al decir que, de no tener el hospital la maquinaria, se podía sacar la sangre para enviarla a un laboratorio independiente que hiciera el análisis de electrolitos. Fue categórico al decir que eso es lo que se hace cuando el médico tiene sospechas de que se hayan afectado los electrolitos. E.N.P., pág. 44. A su vez, el doctor Malaret admitió en la repregunta que de haber exis-tido en la paciente una hipocalemia, esa condición podía provocar arritmias de corazón. E.N.P., pág. 43. Añadió que el músculo del corazón para su mejor funcionamiento tiene que tener un flujo de minerales como potasio y un desba-lance electrolítico afecta el corazón y es lo que provoca la arritmia. E.N.P., pág. 45.
H-1 y.
A la luz de lo antes expuesto, somos del criterio que resulta forzosa la conclusión de que erró el tribunal de ins-tancia al estimar que la parte demandada le responde a la parte demandante por la muerte de la joven Luz Zenaida Hernández López. El balance más racional, justiciero y ju-rídico de la totalidad de la evidencia que desfilara ante el foro de instancia —en específico, de la prueba pericial— a nuestro juicio demuestra que, desafortunadamente, la muerte de la joven Hernández López era inevitable. Véase Ramos Acosta v. Caparra Dairy, Inc., 113 D.P.R. 357, 364 (1982). Ello en vista del hecho de que ésta fue víctima de una miocarditis, o pancarditis, de carácter fulminante que le causó la muerte y para la cual condición no existe trata-miento médico específico', determinación o condición que encuentra apoyo no sólo en el testimonio del perito doctor *914Malaret sino que en la autopsia practicada a dicha infor-tunada joven, según ello surge del protocolo suscrito por la patóloga forense que realizó la misma.
El testimonio del doctor Ramírez Vázquez, a los efectos que la causa de la muerte de esta joven fue una “arritmia letal”, es uno especulativo y poco confiable. Conforme el mismo, la joven se deshidrató. Ello le causó un desbalance electrolítico; situación que no fue advertida por los médicos del Centro de Salud debido a que no contaban con el equipo para hacer los análisis y laboratorios necesarios.(22) Ello, conforme el testimonio del doctor Ramírez Vázquez, le pudo causar una arritmia letal a la joven, lo cual, según su opinión médica, le pudo causar la muerte.
Es correcto que hemos resuelto que, en esta clase de casos, no es necesario que el demandante demuestre una “única y exacta causa de daño”. Ello no obstante, esa misma jurisprudencia sí le exige al actor que demuestre, mediante la preponderancia de la evidencia, que la con-ducta negligente del demandado “fue el factor que con mayor probabilidad” causó el daño. Núñez v. Cintrón, ante, pág. 617. Ese requisito no fue satisfecho en el presente caso por la parte demandante. Se cometieron, en consecuencia, por el tribunal de instancia los primeros dos errores seña-lados por la parte demandada recurrente. (23)
*915Por las razones antes expresadas, se dicta sentencia re-vocatoria de la emitida por el Tribunal Superior de Puerto Rico, Sala de Bayamón.
Así lo pronunció, manda el Tribunal y certifica el señor Secretario General.
El Juez Asociado Señor Negrón García emitió una opinión disidente. El Juez Asociado Señor Alo-nso Alonso disintió sin opinión escrita. Los Jueces Asocia-dos Señores Hernández Denton y Fuster Berlingeri no intervinieron.
(.Fdo.) Francisco R. Agrait Liado Secretario General
- O -

 Luz Zenaida, según el testimonio de su padre, era una joven saludable, buena hija y cursaba el noveno grado en la escuela Cacique Agüeybaná de la Urb. Sierra Bayamón. E.N.P., pág. 45.


 Para el mes de diciembre de 1984, el señor Hernández se encontraba pensio-nado por incapacidad y la señora López era ama de casa. Estos tenían dos (2) hijos además de Luz Zenaida, a saber, Juan y Josué Hernández López.


 El “Recuento Sanguíneo Completo” (complete blood count) es una “[determinación cuantitativa de los elementos formes de la sangre. Es una de las' pruebas de laboratorio más útiles y practicadas. Puede hacerse manualmente, ti-ñendo la extensión de sangre en una cámara y contando los glóbulos rojos y blancos al microscopio, o usando un contador electrónico. Las plaquetas son más pequeñas y, por lo tanto, más difíciles de contar en un aparato y su recuento se realiza manualmente. El examen microscópico de la sangre se utiliza con el objeto de estu-diar la morfología de los elementos formes y descubrir alteraciones en la misma. Los diferentes tipos de glóbulos blancos se representan como porcentajes del total; a esto se lo denomina fórmula leucocitaria. Muchos aparatos de contaje celular dan tam-bién el hematócrito o la hemoglobina, incluyéndose en el informe del recuento sanguíneo”. Enciclopedia de Medicina y Enfermería Mosby, Barcelona, Grupo Editorial Océano, 1992, Vol. 3.


 El diagnóstico diferencial es el “diagnóstico de un estado patológico cuyos signos y síntomas están compartidos por otros estados patológicos semejantes”. Dic-cionario Médico Teide, Editorial Teide, España, 1988.
“La doctrina de diagnóstico diferencial ... está basada en la exigencia de un procedimiento para distinguir entre posibles padecimientos que requieren trata-mientos diferentes y específicos.” Lazada v. E.L.A., 116 D.P.R. 202, 217 (1985).


 Según el testimonio del perito de la parte demandante, doctor Ramírez Váz-quez, el Anaprox es un medicamento contra indicado para un paciente con naúseas y vómitos. E.N.R, pág. 7.


 Como práctica y costumbre en el Centro de Salud de Bayamón se archivaban todas las hojas del récord de cada día en el Récord Room. E.N.P., pág. 37. Por lo tanto, cuando el doctor Castellón examinó a la menor el día 5 de diciembre, éste no tuvo el beneficio de informarse de los hallazgos que aparecían en el récord preparado por la doctora Pagán el día anterior. A su vez, los doctores Morales y Santiago Solano no se informaron de lo que aparecía en el récord para los días 4 y 5 de diciembre de 1984.


 En opinión de los peritos doctores Ramírez Vázquez y Malaret, hay una discrepancia en el peso que se anota ese día con el anotado el día 4 de diciembre de 1984 de ciento cuatro (104) libras. Ambos concurren que esa diferencia en peso es imposible y obviamente se trata de un error.


 El balance electrolítico, o nivel sérico electrolítico, “significa la concentración de los diversos iones (sódico, potasio, cloro, bicarbonato, etc.) en la sangre circulante. La concentración de los diversos electrólitos puede alterarse por enfermedades en las que se pierden (vómito y diarrea) o se acumulan al no excretarse (como la insuficien-cia renal). La disminución importante de la concentración electrolítica se puede co-rregir mediante la administración de los correspondientes electrólitos por la boca o por el goteo endovenoso. El exceso de electrólitos puede resolverse mediante la ex-tracción de los mismos por diálisis o por resinas especiales en el intestino ingeridas por boca o administradas por enema”. (Énfasis suplido.) Diccionario Médico Teide, ante.


 Pancarditis es un “[p]roceso anormal caracterizado por la inflamación del corazón en su totalidad; es decir, endocardio, miocardio y pericardio”. Enciclopedia ele Medicina y Enfermería Mosby, ante.


 El epicardio es la “capa más externa de la pared cardíaca que rodea al miocardio. Es una membrana serosa que forma la capa más interna de la serosa pericárdica”. Diccionario Médico Teide, ante.


 El miocardio es la “capa media de las tres que forman la pared del corazón. Se compone de músculo cardiaco y forma la mayor parte de la pared cardíaca, siendo más gruesa en el ventrículo que en la aurícula”. Diccionario Médico Teide, ante.


 El endocardio es una “membrana delicada formada por una capa de células endoteliales planas que reviste el corazón y se continúa con el tejido de las arterias y venas. En los orificios de las cavidades cardíacas el endocardio se repliega sobre sí mismo para formar las valvas de las válvulas. Presenta una superficie lisa y viscosa que no dificulta la corriente sanguínea”. Diccionario Médico Teide, ante.


 Edema es la “acumulación excesiva de líquido en los tejidos corporales: popularmente conocida como hidropesía”. Diccionario Médico Teide, ante.


 Gastritis es la “inflamación del revestimiento (mucosa) del estómago”. Dic-cionario Médico Teide, ante.


 Entre los daños alegados, los demandantes dispusieron “que la menor Luz Zenaida Hernández era una niña saludable, buena estudiante de un hogar humilde pero estable y con un potencial de desarrollo intelectual apropiado, poseyendo ade-más los otros factores de familia, comunidad, escolaridad y otros que ha establecido el Tribunal Supremo de Puerto Rico como requisitos básicos para reclamar ingresos futuros que hubiese tenido dicha menor de no haber muerto”. Solicitud de revisión, Exhibit III, pág. 40. Estimaron esta pérdida de ingresos potenciales en quinientos mil dólares ($500,000).
A su vez reclamaron por sufrimientos y angustias mentales las siguientes can-tidades: (a) José Hernández Rivera, cuatrocientos mil dólares ($400,000); (b) Haydée López Colón, cuatrocientos mil dólares ($400,000); (c) Juan Hernández López, dos-cientos mil dólares ($200,000) y (d) Josué Hernández López, doscientos mil dólares ($200,000).


 Véanse, en adición: Zambrana v. Hospital Santo Asilo de Damas, 109 D.P.R. 517, 521 (1980); Alonso García v. Comisión Industrial, 103 D.P.R. 712, 714-715 (1975); Valldejuli Rodríguez v. A.A.A., 99 D.P.R. 917, 921 (1971); Concepción Guzmán v. A.F.F., 92 D.P.R. 488 (1965); Pereira v. E.L.A., 91 D.P.R. 750 (1965).


 El doctor Ramírez Vázquez es especialista en medicina interna con una sub-especialidad en inmunología.


 El doctor Santiago Solano, médico del Centro de Salud que atendió a la joven Luz Zenaida Hernández López y quien testificó como “perito de ocurrencia”y no como testigo perito, declaró al respecto que no se ordenó un laboratorio de electroli-tos, el día 5 de diciembre de 1984, porque en el Centro de Salud en cuestión no existía la máquina necesaria. El doctor Santiago Solano “[c]ree que no es completa-mente necesario hacerlo para manejar una deshidratación leve. Los pediatras mane-jan deshidratación leves o moderadas sin necesidad de electrólitos en nuestro centro. Sencillamente es una calse [sic] médica indigente que acude al Centro de Salud de Bayamón y los médicos no pueden ordenar el laboratorio de electrólitos por ser costoso. Estima que cuesta $95.00 y eso es algo que para una deshidratación leve, teniendo conciencia de la condición social del paciente no se ordena”. E.N.P., pág. 35. A su vez, el doctor Santiago admitió que a la paciente en ese momento no se le mandó ni siquiera a la máquina de CBC para hacer un examen de sangre y orina porque la misma no funciona de noche.


 La fribilación ventricular causa que el corazón deje de latir (paro cardíaco); suele ser casi siempre la consecuencia de un infarto del miocardio. Diccionario Teide, ante.


 El doctor Malaret es especialista en medicina interna y cardiología.


 Véase tercer párrafo de la página 3 del Informe del doctor Malaret de 20 de octubre de 1986, incorporado al recurso de revisión ante este Foro como Exhibit VII.


 En Lozada v. E.L.A., 116 D.P.R. 202, 213 (1985), expresamos:
“Aunque aspiramos al ideal de excelencia en la práctica de la medicina, la de-terminación de lo que constituye negligencia, por la posesión o carencia de determi-nado equipo, necesariamente se nutre de diversos factores. Esta fórmula se explica, porque al “fijar la norma debemos y queremos ser justos y razonables. No vamos a exigir requisitos y condiciones que hagan imposible la práctica de la medicina en Puerto Rico o que hagan económicamente prohibitivos los servicios médicos”. Oliveros v. Abréu, 101 D.P.R. 209, 226 (1973).
“Para evaluar en el caso de autos si existía el deber del Estado de poseer un equipo de arteriografía en el Departamento de Urología del Hospital Regional —que es la premisa cardinal en que basó el foro de instancia la responsabilidad— como lugar donde se realizaban biopsias renales, debemos considerar ese deber configurado en el contexto de la figura de la previsibilidad, y el elemento rector que la comple-menta: la razonabilidad. Esta a su vez se nutre de factores adicionales tales como onerosidad, apremio, recursos, y sobre todo, el reconocimiento y aceptación de alter-nativas por la profesión médica.” (Énfasis suplido y en el original.)


 ^ innecesario la consideración, y discusión, de los restantes errores.